DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
 
Claim Status
Claims 76-87 and 91-109 are pending.
Claims 1-75, 88-90, and 110-111 are canceled.
Claims 94-108 are withdrawn.
Claims 76-87, 91-93 and 109 have been examined.

Priority
This application is a 371 of PCT/EP2015/069327 filed on 08/24/2015, which claims foreign priority of United Kingdom 1415062.7 filed on 8/26/2014 and United Kingdom 1510637 filed on 6/17/2015. However, a copy of the priority document United Kingdom 1415062.7 is not found of record.
Withdrawn Rejection
The rejection of claims 76-83, 86, 90-93, and 109 under 35 U.S.C. 103 as being unpatentable over Lassila et al. in view of Sigma-Aldrich and evidenced by Teixeira et al. is withdrawn because the amendment of 8-16 conjugated heparin chains to a human plasma protein in claim 76 overcomes the rejection.
The rejection of claims 84-85 and 87 under 35 U.S.C. 103 as being unpatentable over Lassila et al. in view of Sigma-Aldrich and evidenced by Teixeira et al., and further in view of Joshi et al. and Johansson et al. is withdrawn because the amendment of 8-16 conjugated heparin chains to a human plasma protein in claim 76 overcomes the rejection.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 86 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 86 is directed to a formula of the molecule as (Hep-linker)4-16-plasma protein, but it fails to further limit 8~16 heparin chains conjugated to a plasma protein in claim 76.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 76-83, 86, 91-93 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Lassila et al. (WO 99/26983) in view of Huang et al. (J Am Soc Mass Spectrom 2004, 15, 1237–1247.).
Claim 76 is drawn to a medicament comprising a human plasma protein conjugated with 8-16 heparin chains and each heparin chain having a molecular weight between 10-21 KDa.
Lassila et al. teach heparin-like compounds and their preparation (Title) for treating diseases (Abstract). Lassila et al. teach multiple amino-sulphated groups of multiple unfractionated heparin chains (MW = 12 ± 10 kDa), in particular a heparin (MW 15 kD) used in Example 1E, were coupled with a heterobifunctional coupling reagent, i.e. a spacer or linker molecule, such as N-succinylimidyl-3(2-pyridylthio)propionate (SPSD) to lysine residues present in albumin (p7, para 1; p32, Example 1E). Lassila et al. suggest the albumin preferred to be human origin (p8, para5), reading on multiple unfractionated heparin chains with a molecular weight (15 kDa) conjugated to a human plasma protein albumin. Lassila et al. further teach a heparin chain is conjugated to the lysine residues of albumin via a linker of N-succinylimidyl-3(2-pyridylthio)propionate (p7, para 1).
Lassila et al. teach unfractionated heparin chains (12 ± 10 kDa) conjugated to the lysine residues of human albumin protein, but do not explicitly teach the number of heparin chain conjugated to an albumin.
Huang et al. show 3-D structure of bovine serum albumin (BSA) is very similar to human serum albumin (HAS) as follows (Fig 2).

    PNG
    media_image1.png
    636
    936
    media_image1.png
    Greyscale

Huang et al. teach a cross-linker accessible lysine residues exposed to the surface of albumin comprising about 14 lysine residues of K138, K140, K489, K228, K204, K211, K495, K463, K412, K420, K561, K437, K88, and K245 (p1244, col 1, last para bridging to p1244, col 2; p1245, col 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the number of heparin chains conjugated to lysine residues of a human albumin as taught by Lassila et al. in view of accessible lysine residues of albumin as taught by Huang et al. to produce the instant invention for therapeutic use. One of ordinary skill in the art would have been motivated to do this because Huang et al. suggest a cross-linker accessible lysine residues exposed to the surface of albumin comprising about 14 lysine residues of K138, K140, K489, K228, K204, K211, K495, K463, K412, K420, K561, K437, K88, and K245 for making peptide conjugates (p1244, col 1, last para bridging to p1244, 
Cross-linking efficiency
100%
90%
80%
70%
60%
No. of heparin chain linked lysine
14
12
11
9
8


With respect to claim 77, the function limitation do not change the structure or function of the anti-thrombotic molecule in claim 76. Thus, the heparin-albumin conjugate taught by Lassila et al. in view of Huang et al. satisfies the limitation of claim 77. MPEP 2112 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
With respect to claims 78-79, Lassila et al. teach multiple unfractionated heparin chains to a carrier protein of albumin (p7, para 1).

    PNG
    media_image2.png
    191
    439
    media_image2.png
    Greyscale
With respect to claims 80-81, Lassila et al. teach heparin is of mammalian or human origin (p17, para 2)
With respect to claim 82-83, Lassila et al. teach a heparin chain is conjugated to the lysine residues of albumin via a linker of N-succinylimidyl-3(2-pyridylthio)propionate (p7, para 1) shown above.
With respect to claim 86, Huang et al. teach a cross-linker accessible lysine residues exposed to the surface of albumin comprising 14 lysine residues of K138, K140, K489, K228, K204, K211, K495, K463, K412, K420, K561, K437, K88, and K245 (p1244, col 1, last para bridging to p1244, col 2; p1245, col 1). The number of heparin conjugated to albumin is a function of cross-linking efficiency, reading on (Hep-linker)8-14-Albumin.

100%
90%
80%
70%
60%
No. of heparin-linked lysine
14
12
11
9
8


With respect to claim 91, Lassila et al. teach heparin chains with a molecular weight of 15 kDa were coupled to albumin by a linker (p32, Example 1E).
With respect to claim 92, Lassila et al. teach heparin can be produced synthetically, semisynthetically or using recombinant DNA techniques (p16, para 3).
With respect to claim 93, a recombinant plasma protein (e.g., albumin) is merely a method of producing the same protein. Thus, Lassila’s human albumin (p8, para 5) further reads on a recombinant albumin. 
One of ordinary skill in the art before the effective filing date would have been taught and/or motivated to combine Lassila’s therapeutic compound of (heparin-linker)-Albumin with Huang’s cross-linker accessible lysine residues of albumin because Lassila et al. teach multiple heparin chains conjugated to lysine residues of albumin and Huang et al. teach a cross-linker accessible lysine residues exposed to the surface of albumin comprising 14 lysine residues (p1244, col 1, last para bridging to p1244, col 2; p1245, col 1). The combination would have reasonable expectation of success because both references teach albumin comprising lysine residues.

2.	Claims 84-85, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Lassila et al. in view of Huang et al. as applied to claims 76-83, 86, 91-93 and 109 and further in view of Joshi et al. (International Journal of Biological Macromolecules 47 (2010) 98-103, previously cited 10/27/2020) and Johansson et al. (Lab Chip. 2010; 10: 654-661, previously cited 10/27/2020).
linker conjugates said heparin and plasma protein by disulfide bridges.
Lassila et al. in view of Huang et al. teach unfractionated heparin conjugated to albumin via a linker.
Lassila et al. in view of Huang et al. do not explicitly teach a linker comprising a disulfide bridge.   
Joshi et al. teach thiol (–SH) groups were introduced into unfractionated heparin by a linker for conjugation shown as follows (Abstract; p99, Fig 2a).

    PNG
    media_image3.png
    171
    880
    media_image3.png
    Greyscale

Lassila et al. in view of Huang et al. and Joshi et al. do not explicitly teach heparin conjugated to albumin by a disulfide bond.
Johansson et al. teach the use of N-succinimidyl 3-(2-pyridyldithio)-propionate (SPDP) functionalized protein (e.g., albumin) conjugated to a thiol- functionalized compound via a disulfide bridge as follows (p658, Fig 4), reading on claims 84-85 and 87.

    PNG
    media_image4.png
    197
    674
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the heparin conjugated albumin (Lassila et al. in view of Huang et al.) with the process of site-specific heparin conjugated to a protein taught by Joshi et al. in view of Johansson et al. because Johansson et al. teach the use of N-succinimidyl 3-(2-

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
01-December-2021
/ARADHANA SASAN/Primary Examiner, Art Unit 1615